                Case 1:19-cv-00032-TMR Document 68                Filed 05/24/21      Page 1 of 1




                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             London                                                          Telephone +1 202 452 7373
Beijing            Mexico City                                                     Facsimile +1 202 452 7333
                                          1717 Pennsylvania Avenue, N.W.
Bogotá             Milan                                                                 www.curtis.com
                                              Washington, D.C. 20006
Buenos Aires       Muscat
Dubai              New York
Frankfurt          Nur-Sultan                                                       Matthew P. McCullough
Geneva             Paris                                                               Tel: +1 202 452 7327
Houston            Rome                                                                Fax: +1 202 452 7333
                                                                                  E-Mail: mmccullough@curtis.com


                                                   May 25, 2021

    VIA ELECTRONIC FILING
    The Honorable Timothy M. Reif, Judge
    United States Court of International Trade
    One Federal Plaza
    New York, NY 10278

    Re:        Guizhou Tyre Co., Ltd. et al. v. United States, Consol. Ct. No. 19-00032 (Ct. Int’l Trade),
               Slip Op. 21-64                 __________________________________________
    Dear Judge Reif:

               On Behalf of the China Manufactures Alliance, LLC and in response to the Court’s letter

    of May 19, 2021, ECF No. 66, we note no instances where information not already redacted

    should be treated as confidential information.



                                                        Respectfully Submitted,


                                                        /s/ Matthew P. McCullough

                                                        Matthew P. McCullough

                                                        Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                        Counsel to China Manufactures Alliance, LLC
